     Case 3:20-cv-00250-MMD-WGC Document 9 Filed 08/25/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     C. H. HILL,                                        Case No. 3:20-cv-00250-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
      ELI LILLY AND COMPANY,
9
                                  Defendant.
10

11         On April 23, 2020, Plaintiff C.H. Hill, then a prisoner in custody of the Nevada

12   Department of Corrections (“NDOC”), attempted to sue Defendant Eli Lilly and Company.

13   (ECF No. 1-1.) On August 21, 2020, the Court issued a screening order dismissing

14   Plaintiff’s proposed complaint with leave to amend. (ECF No. 4.) Plaintiff never filed an

15   amended complaint, but the Court’s screening order and a copy of Plaintiff’s proposed

16   complaint were returned as undeliverable with the notation ‘deceased’ written on them.

17   (ECF No. 6.) The Court then issued an order on May 24, 2021, stating that the Court

18   would dismiss this case if no motion for substitution under Federal Rule of Civil Procedure

19   25(a)(1) was filed within 90 days of that date. (ECF No. 7.) 90 days have elapsed, and no

20   such motion has been filed.1

21         It is therefore ordered that this case is dismissed, in its entirety, without prejudice.

22         The Clerk of Court is directed to close this case.

23         DATED THIS 25th Day of August 2021.

24

25
                                                  MIRANDA M. DU
26                                                CHIEF UNITED STATES DISTRICT JUDGE

27
28
           1NDOC    filed a notice that Plaintiff is deceased. (ECF No. 8.)
